DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-15 are pending in this instant application. Claims 1, 10, 12, 14, 15 are amended. No claim is cancelled or newly added. 

In accordance with persuasive arguments laid forth by applicant the interpretation of claims 1-15 made under 35 USC § 112(f) is hereby withdrawn. Details below. 

Pursuant to amendments made, the rejection under 35 USC § 112(b), for claims 1-15 is withdrawn. 

Claim Interpretation - 35 USC § 112 (f)

Claim 1, and 15 limitations “electric potential generator” is/are understood NOT invoking the Claim Interpretation under 35 USC § 112 (f) – since it/they is/are understood as having “sufficiently definite meaning as the name for structure”, within the art [Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015)].
Thereby the interpretation of claims under 35 USC § 112 (f) made in the previous Office Action is hereby withdrawn. 
Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. Newly submitted claims (except claim 14) are now rejected with another base reference TOKUHARA and other references as necessary. See the rejection below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5, 10, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by TOKUHARA et al. (US 2015/0009397, hereinafter TOKUHARA. The reference is part of IDS submitted by applicant).
	
Regarding claim 1, TOKUHARA discloses a solid-state imaging device (Pixel Array PA, fig. 2) comprising: 
a photoelectric conversion film provided over a plurality of pixels (photoelectric conversion film 64, is provided over plurality of pixels 10x, 10y, and also plurality of pixel 10 as well in the alternate interpretation, fig. 1, ¶026-0208); 
a first electrode (61x, 61y, fig. 1) electrically coupled to the photoelectric conversion film and provided to each pixel (¶0207-0210, fig. 1), wherein the first electrode is provided is a passivation film (the first electrode 61x, 61y is provided is a passivation film 52, fig. 1); 
a second electrode (Any/all of 62,x, 62y, 62, fig. 1) opposed to the first electrode (61x, 61y, fig. 1), the photoelectric conversion film (64, fig. 1) being interposed between the second electrode and the first electrode (¶0206-0210, fig. 1); 
a first electric charge accumulation section (FDx and/or FDy, fig. 3) that accumulates signal electric charges which are generated in the photoelectric conversion film and are moved via the first electrode (The charge detector CDx detects a signal charge collected by the pixel electrode 61x (see FIG. 1) of the photoelectric converter PCx. In this example, the charge detector CDx has a signal detection transistor 21, a reset transistor 22, and an address transistor 23 – ¶0216.
The charge accumulation region of the imaging cell 10x includes a charge accumulation node FDx between the gate of the signal detection transistor 21 and the photoelectric converter PCx. The charge accumulation node is also called a floating diffusion node. The signal detection transistor 21 of the charge detector CDx outputs a signal generated by the photoelectric converter PCx with the power source wire 36 serving as a source follower power supply. In other words, a voltage according to the signal charges accumulated in the charge accumulation region is read to the vertical signal line 34 – ¶0219, figs. 2, 3); 
a reset transistor (reset transistor 22, fig. 2) that is provided to each pixel and applies a reset electric potential to the first electric charge accumulation section (In the configuration illustrated to FIG. 2, the first voltage line 31 is connected to the source of the reset transistor 22 of the charge detector CDx. The drain of the reset transistor 22 of the charge detector CDx is connected to the charge accumulation node FDx. That is, the first voltage line 31 supplies a voltage VRST1 to be applied from the first voltage supply circuit 41 to the charge detector CDx of each imaging cell 10Ax, the voltage VRST1 serving as a reset voltage for resetting the potential of the charge accumulation node FDx – ¶0224, figs. 2-3); and 
an electric potential generator (Voltage supply circuit 41 and/or 42, figs. 1-3) that applies, during a period in which the signal electric charges are accumulated in the first electric charge accumulation section, an electric potential VPD to the first electrode of each of at least one or more pixels out of the plurality of pixels (The voltage supply circuit 42 applies the opposite electrode voltage VOPP to the opposite electrodes 62x and 62y so that the potential of the opposite electrodes 62x and 62y is higher than the potential of the pixel electrodes 61x and 61y, for instance. For instance, when the potential of the opposite electrode 62x is made higher than the potential of the pixel electrode 61x, the positive charges in the positive and negative charges generated in the photoelectric conversion structure 64x by photoelectric conversion can be collected by the pixel electrode 61x. Similarly, when the potential of the opposite electrode 62y is made higher than the potential of the pixel electrode 61y, the positive charges in the positive and negative charges generated in the photoelectric conversion structure 64y by photoelectric conversion can be collected by the pixel electrode 61y. Hereinafter, a case will be illustrated where a positive hole is utilized as a signal charge. Needless to say, it is also possible to utilize an electron as a signal charge. When an electron is utilized as signal charge, it is only necessary to perform control to make the potential of the opposite electrodes 62x and 62y lower than the potential of the pixel electrodes 61x and 61y – ¶0228.
The potential of the pixel electrode 61x and the potential of the pixel electrode 61y at the start of a period of accumulation of signal charges can be made different by supplying the reset voltages VRST1 and VRST2 with different absolute values to the reset circuit RSx1 and the reset circuit RSy1, respectively. Hereinafter, a period of accumulation of signal charges is simply called a “charge accumulation period”. After the reset of the potential of the pixel electrode 61x, the potential difference Φx between the opposite electrode 62x and the pixel electrode 61x immediately after turning off the reset transistor 22 of the charge detector CDx is expressed by VOPP−VRST1. Similarly, after the reset of the potential of the pixel electrode 61y, the potential difference (y between the opposite electrode 62y and the pixel electrode 61y immediately after turning off the reset transistor 22 of the charge detector CDy is expressed by VOPP−VRST2. Here, the opposite electrode voltage VOPP is nearly constant over the charge accumulation period, and VRST1≠VRST2 – ¶0230). 
Regarding claim 2, TOKUHARA discloses the solid-state imaging device according to claim 1, wherein the electric potential generator is coupled to the first electrode via the reset transistor (fig. 3).
Regarding claim 3, TOKUHARA discloses the solid-state imaging device according to claim 1, wherein the electric potential generator includes a first transistor (first transistor 22b, fig. 16, ¶0310).
Regarding claim 4, TOKUHARA discloses the solid-state imaging device according to claim 3, wherein the first transistor is coupled to the electric potential VPD (first transistor 22b is coupled to the electric potential VOPP, fig. 16), and is coupled in parallel to the reset transistor between the first electrode and the reset transistor (first transistor 22b is coupled parallel to the reset transistor 22a, between the first electrode 61y and the reset transistor 22a, fig. 16).
Regarding claim 5, TOKUHARA discloses the solid-state imaging device according to claim 4, wherein the first transistor is configured to turn into an on state during the period (¶0315).
Regarding claim 10, TOKUHARA discloses the solid-state imaging device according to claim 1, further comprising a control line (39, fig. 2) that selects the at least one or more pixels out of the plurality of pixels in which the electric potential VPD is applied to the first electrode (¶0226, ¶0244, fig. 2).
Regarding claim 11, TOKUHARA discloses the solid-state imaging device according to claim 10, wherein the plurality of pixels are arranged along a first direction and along a second direction that intersects the first direction, and wherein the control line is provided along at least one of the first direction or the second direction (¶0226, ¶0244, fig. 2).
Regarding claim 13, TOKUHARA discloses the solid-state imaging device according to claim 1, wherein the photoelectric conversion film includes a compound semiconductor, an organic semiconductor, or a quantum dot (¶0239).
Regarding claim 15, TOKUHARA discloses an imaging apparatus (camera, ¶0427) comprising a solid-state imaging device (Pixel Array PA, fig. 2), the solid-state imaging device including 
a photoelectric conversion film provided over a plurality of pixels (photoelectric conversion film 64, is provided over plurality of pixels 10x, 10y, and also plurality of pixel 10 as well in the alternate interpretation, fig. 1, ¶026-0208), 
a first electrode (61x, 61y, fig. 1) electrically coupled to the photoelectric conversion film and provided to each pixel (¶0207-0210, fig. 1), wherein the first electrode is provided is a passivation film (the first electrode 61x, 61y is provided is a passivation film 52, fig. 1);
a second electrode (Any/all of 62,x, 62y, 62, fig. 1) opposed to the first electrode (61x, 61y, fig. 1), the photoelectric conversion film (64, fig. 1) being interposed between the second electrode and the first electrode (¶0206-0210, fig. 1); 
a first electric charge accumulation section (FDx and/or FDy, fig. 3) that accumulates signal electric charges which are generated in the photoelectric conversion film and are moved via the first electrode (The charge detector CDx detects a signal charge collected by the pixel electrode 61x (see FIG. 1) of the photoelectric converter PCx. In this example, the charge detector CDx has a signal detection transistor 21, a reset transistor 22, and an address transistor 23 – ¶0216.
The charge accumulation region of the imaging cell 10x includes a charge accumulation node FDx between the gate of the signal detection transistor 21 and the photoelectric converter PCx. The charge accumulation node is also called a floating diffusion node. The signal detection transistor 21 of the charge detector CDx outputs a signal generated by the photoelectric converter PCx with the power source wire 36 serving as a source follower power supply. In other words, a voltage according to the signal charges accumulated in the charge accumulation region is read to the vertical signal line 34 – ¶0219, figs. 2, 3); 
a reset transistor (reset transistor 22, fig. 2) that is provided to each pixel and applies a reset electric potential to the first electric charge accumulation section (In the configuration illustrated to FIG. 2, the first voltage line 31 is connected to the source of the reset transistor 22 of the charge detector CDx. The drain of the reset transistor 22 of the charge detector CDx is connected to the charge accumulation node FDx. That is, the first voltage line 31 supplies a voltage VRST1 to be applied from the first voltage supply circuit 41 to the charge detector CDx of each imaging cell 10Ax, the voltage VRST1 serving as a reset voltage for resetting the potential of the charge accumulation node FDx – ¶0224, figs. 2-3); and
an electric potential generator (Voltage supply circuit 41 and/or 42, figs. 1-3) that applies, during a period in which the signal electric charges are accumulated in the first electric charge accumulation section, an electric potential VPD to the first electrode of each of at least one or more pixels out of the plurality of pixels (The voltage supply circuit 42 applies the opposite electrode voltage VOPP to the opposite electrodes 62x and 62y so that the potential of the opposite electrodes 62x and 62y is higher than the potential of the pixel electrodes 61x and 61y, for instance. For instance, when the potential of the opposite electrode 62x is made higher than the potential of the pixel electrode 61x, the positive charges in the positive and negative charges generated in the photoelectric conversion structure 64x by photoelectric conversion can be collected by the pixel electrode 61x. Similarly, when the potential of the opposite electrode 62y is made higher than the potential of the pixel electrode 61y, the positive charges in the positive and negative charges generated in the photoelectric conversion structure 64y by photoelectric conversion can be collected by the pixel electrode 61y. Hereinafter, a case will be illustrated where a positive hole is utilized as a signal charge. Needless to say, it is also possible to utilize an electron as a signal charge. When an electron is utilized as signal charge, it is only necessary to perform control to make the potential of the opposite electrodes 62x and 62y lower than the potential of the pixel electrodes 61x and 61y – ¶0228.
The potential of the pixel electrode 61x and the potential of the pixel electrode 61y at the start of a period of accumulation of signal charges can be made different by supplying the reset voltages VRST1 and VRST2 with different absolute values to the reset circuit RSx1 and the reset circuit RSy1, respectively. Hereinafter, a period of accumulation of signal charges is simply called a “charge accumulation period”. After the reset of the potential of the pixel electrode 61x, the potential difference Φx between the opposite electrode 62x and the pixel electrode 61x immediately after turning off the reset transistor 22 of the charge detector CDx is expressed by VOPP−VRST1. Similarly, after the reset of the potential of the pixel electrode 61y, the potential difference (y between the opposite electrode 62y and the pixel electrode 61y immediately after turning off the reset transistor 22 of the charge detector CDy is expressed by VOPP−VRST2. Here, the opposite electrode voltage VOPP is nearly constant over the charge accumulation period, and VRST1≠VRST2 – ¶0230). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOKUHARA in view of Satou et al. (US 11,317,043, hereinafter Satou).

Regarding claim 6, TOKUHARA discloses the solid-state imaging device according to claim 3, except, wherein the first transistor is coupled in series to the first electric charge accumulation section between the first electrode and the first electric charge accumulation section.
However, Satou discloses, transistor 79 is coupled in series to the first electric charge accumulation section FDc between the first electrode 52 (fig. 2, ¶0167) and the first electric charge accumulation section FDc (fig. 6, ¶0237, ¶0300, ¶0321, ¶0345, ¶0353).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Tokuhara, so as to incorporate a transfer transistor 79 in the pixel circuitry to transfer the accumulated changes in the photoelectric conversion structure 64 of Takuhara to the respective floating diffusion FDx-y, to obtain, wherein the first transistor is coupled in series to the first electric charge accumulation section  between the first electrode  and the first electric charge accumulation section, because, charge transfer operation to the amplifying transistor can be better regulated in a pixel where transfer transistor is included in the pixel circuity. 
Regarding claim 7, TOKUHARA in view of Satou discloses the solid-state imaging device according to claim 6, except, wherein the first transistor is configured to turn into an off state during the period.
However, since transfers transistor 79 transfers signal charges obtained by the photoelectric conversion unit 50B to a node FDc, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to keep the transfer transistor 79 OFF during accumulation phase of the charges and turning it ON after the accumulation phase has elapsed, because, it is well known method used in the art to transfer charges from accumulation node to floating diffusion  node yielding predictable results. 

Claim(s) 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOKUHARA in view of Hashimoto et al. (EP 2981069 hereinafter Hashimoto. The reference is part of IDS submitted by applicant).

Regarding claim 8, TOKUHARA discloses the solid-state imaging device according to claim 1, except, wherein the electric potential generator includes a second electric charge accumulation section provided for each pixel between the first electrode and the first electric charge accumulation section, and a second transistor provided between the second electric charge accumulation section and the first electric charge accumulation section.
However, Hashimoto discloses, a second electric charge accumulation section C12 provided for each pixel between a first electrode and the first electric charge accumulation section C11, and a second transistor connected with signal φCsel provided between the second electric charge accumulation section C12 and the first electric charge accumulation section C11 (fig. 5, ¶0094-0096).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of TOKUHARA’s electric potential generator using the teaching of Hashitoto, such that the electric potential generator includes a second electric charge accumulation section provided for each pixel between the first electrode and the first electric charge accumulation section, and a second transistor provided between the second electric charge accumulation section and the first electric charge accumulation section, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. 
Regarding claim 9, TOKUHARA in view of Hashimoto discloses the solid-state imaging device according to claim 8, wherein the second transistor is configured to turn into an off state during the period (Hashimoto: Fig. 6A is a diagram illustrating an operation of individually reading optical signals of photoelectric conversion units 101a and 101b. In the operation of Fig. 6A, a timing generator sets the signal φCsel to Lo. By this, the photoelectric conversion units 101a and 101b are individually driven using the capacitive element C11 without using the capacitive element C12. The operation of Fig. 6A is the same as the operation illustrated in Fig. 3A except for the signal φCsel. A level of the signal φVp of Hi in the operation illustrated in Fig. 6A is 10 V which is the same as that in the operation of Fig. 3A - ¶0094).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOKUHARA in view of Hashimoto and further in view of Ota (US 2010/0002113. The reference is part of IDS submitted by applicant).

Regarding claim 12, TOKUHARA in view of Hashimoto discloses the solid-state imaging device according to claim 8, except, further comprising: a third transistor for switching a capacitance that is coupled to the first electric charge accumulation section of a pixel other than the  at least one or more pixels out of the plurality of pixels in which the electric potential VPD is applied to the first electrode; and an additional capacitance element that is coupled to the third transistor.
However, Ota discloses solid-state imaging device comprising, a third transistor 8 for switching a capacitance 4 that is coupled to the first electric charge accumulation section 4 of a pixel other than the pixel in which the electric potential VPD is applied to the first electrode 14; and an additional capacitance element 5 that is coupled to the third transistor 8 (fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the imaging device of TOKUHARA in view of Hashimoto with the teaching of Ota, such that, the solid-state imaging device further comprising, a third transistor for switching a capacitance that is coupled to the first electric charge accumulation section of a pixel other than the at least one or more pixels out of the plurality of pixels in which the electric potential VPD is applied to the first electrode; and an additional capacitance element that is coupled to the third transistor, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Prior arts of record taken alone or in combination fail to reasonably disclose or suggest, 

Regarding claim 14, wherein the signal electric charge generated in the photoelectric conversion film of the at least one or more pixels out of the plurality of pixels in which the electric potential VPD is applied to the first electrode moves to the first electric charge accumulation section of a pixel other than the at least one or more pixels out of the plurality of pixels in which the electric potential VPD is applied to the first electrode.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697